Russell, C. J.
The court did not err in overruling the defendant’s motion for a new trial, based upon newly discovered evidence. The affidavit of one of the alleged newly discovered witnesses contains testimony which is merely impeaching in its nature, while the other, besides being of a like nature, attempts to set forth the substance of a conversation and agreement between the prosecutor and the defendant in the presence of the witness before the trial, and therefore could not, as to the defendant, have been newly discovered. Judgment affirmed.